               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM RINICK,                        :    CIVIL NO. 1:16-CV-2165
                                       :
            Petitioner                 :    (Chief Judge Conner)
                                       :
      v.                               :
                                       :
WARDEN, SCI-MAHANOY,                   :
                                       :
            Respondent                 :

                                    ORDER

      AND NOW, this 20th day of December, 2018, upon consideration of the

petition for writ of habeas corpus, and in accordance with the court’s memorandum

of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus is DISMISSED without
            prejudice.

      2.    The Clerk of Court is directed to CLOSE this case.




                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
